DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 and 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 is an improper dependent claim because it doesn’t further limit the claim it depends from. Instead, it claims a computer product which uses the method as claimed in claim 1. It extend the scope of claim 1. Therefore, it is rejected under 35 U.S.C. 112(d). 
Claim 13 is an improper dependent claim because it doesn’t further limit the claim it depends from. Instead, it claims a recording medium readable by a computer which executing the method as claimed in claim 1. It extend the scope of claim 1. Therefore, it is rejected under 35 U.S.C. 112(d). 

Claim 21 is an improper dependent claim because it doesn’t further limit the claim it depends from. Instead, it claims a recording medium readable by a computer which executing the method as claimed in claim 5. It extend the scope of claim 5. Therefore, it is rejected under 35 U.S.C. 112(d). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-11 and 14-19 are allowed and claims 12-13 and 20-21 would be allowable if the 112d, set forth in this Office action, are overcome.
The following is a statement of reasons for the allowance:
Prior art Liu (Patent No.: US 8,078,881) teaches a system and method for automatically selecting a procedure for resetting an authentication data, such as a password, a PIN, a secret key, or a private key, according to the value of the user data protected by the authentication data and/or the likelihood for the user to forget or otherwise lose the authentication data. The user's preference is also considered in selecting the procedure for resetting the authentication data.
Prior art Lewis et al. (Pub. No.: US 2019/0095606) teaches a method includes prompting, by a first application installed on a client electronic device, a user to install a second application on the client electronic device, and prompting, by the first application, the user to authorize preemptive sign-in to the second application. The method includes, in response to receiving an indication from the user to install the second application and receiving an indication from the user to authorize preemptive sign-in to the second application: installing, by the client electronic device, the second application, and generating a two-factor authentication code that authorizes the user to sign into the second application. 
Prior art Bosworth (Patent No .: US 10,893,052) teaches the re-authentication information includes the user's user name and primary password. The re-authentication information may additionally 
Prior art Connell, II et al. (Pub. No.: US 2017/0302661) teaches the password check would be separate process which would precede, follow or proceed in parallel with the biometric matching. Examples of biometric authentication systems include corporate ID cards with pictures or fingerprints. Such ID cards are used in systems to authenticate individuals physically entering a building, or used in multi-factor authentication (e.g., in combination with passwords) to gain access to a computer or network, etc. (see Paragraph [0075]).
However, none of cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims. Specifically, the cited prior art on record does not specifically disclose, teach or suggest as a whole the limitation “when the administrator password is incorrect, recovering the administrator password by using a serial Number of the ERP Application or by using an emergency token, and recording the recovery in the logbook at the database server; and when the administrator password is correct, accessing to the database server with two-factor authentication, wherein the access to the database server is managed by an ERP application with usage restriction, and said usage restriction comprises that the ERP application does not include disabling the logbook at the database server; wherein said two-factor authentication comprises: a first factor which is known and selectable by end users only; and a second factor which is managed by the ERP application only, so as to prevent a direct database access with any vendor or third-party tool” including all the other limitation recited in the independent claims.
The limitations of the independent claims were searched, but did not result in any applicable prior art.  After further considering the amendments, each of the independent claims as a whole are clearly distinguished from the prior art, and thus allowed.  
Dependent claims 2-13, 14-21 are also allowed for incorporating the allowable feature recited in the independent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437